DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 23 May 2022 has been entered.  Claims 1, 2, 4-7, 9-12, 14 and 15 are pending.  Claims 1, 2, 4-7, 9-12, 14 and 15 have been amended.  Claims 3, 8 and 13 have been canceled.
The amendments to claims 1, 6 and 11, render the objections to the claims, summarized on pg. 3 of the Action, moot.  Accordingly, the objections to claims 1, 6 and 11 have been withdrawn.
Applicants’ amendments to claims 1, 6 and 11, incorporated the subject matter from claims 3, 8 and 13, respectively, and added the limitations: “sending by the server, a PING probe packet to a test terminal located at each of the geographic locations by using each of the wireless channels for each of the wireless networks, and recording a first time of sending the PING probe packet; receiving by the server, a PING reply packet sent from the test terminal and recording a second time of receiving the PING reply packet; and determining a communication delay of each of the wireless channels for each of the wireless networks at each of the geographic locations based on the first time and the second time.” The examiner agrees with the applicants’ characterization (pg. 10-12, Reply) that the combination of Heinla and Haines does not teach the newly amended limitations, though the claims did necessitate the consideration of new grounds of rejection.  Upon further consideration new grounds of rejections are made: claims 1, 6, and 11 under 35 U.S.C 103 in view of Heinla, Haines and Chen; claims 2, 4, 7, 9, 12 and 14 under 35 U.S.C. 103 in view of Heinla, Haines, Chen and Stephens; and claims 5, 10 and 15 under 35 U.S.C. 103 in view of Heinla, Haines, Chen and Hong, as discussed below.  
The aforementioned amendments to claims 1, 6 and 11, render the double patenting rejection (pg. 31-36, of the Action) moot.  Accordingly, the double patenting rejection of claims 1, 6 and 11 has been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1, 6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2018/0232839 to Heinla et al. (hereafter Heinla) in view of U.S. Patent Publication No. 2018/0176859 to Haines et al. (hereafter Haines) and further in view of International Publication Number WO 2008/006062 to Chen et al. (hereafter Chen).
As per claim 1,  Heinla discloses [a] remote control method for an automatic driving vehicle, applied to a server (see at least Heinla, [0103] disclosing operator terminal 50 <remote control> and robot 30 <an automatic driving vehicle>; [0100] disclosing server 10 coordinating the communication between itself and robot 30) and comprising:
receiving a remote control request transmitted by the automatic driving vehicle (see at least Heinla, [0103] disclosing operator terminal 50 may communicate with the robot 30 through the server 10 … operator terminal 50 may control robot 30 in potentially hazardous settings);
acquiring current geographic location information of the automatic driving vehicle according to information carried by the remote control request (see at least Heinla, [0103] disclosing that the operator terminal 50 may receive data about the robot 30 regarding current location); ...
determining a control instruction according to the remote control request (see at least Heinla, [0103]  disclosing that operator terminal 50 may control robot 30 in potentially hazardous settings); and
transmitting the control instruction to the automatic driving vehicle by using the target wireless channel of the target wireless network (see at least Heinla, [0101] disclosing that Delivery terminal 40 can send request for a delivery to the server 10 specifying the time and location of the delivery).  But Heinla does not explicitly disclose the following limitations: 
determining a target wireless channel with a shortest communication delay from a plurality of candidate wireless channels of a plurality of candidate wireless networks according to the current geographic location information, and acquiring a target wireless network corresponding to the target wireless channel;
acquiring communication delays of respective candidate wireless channels of respective candidate wireless networks at the current geographic location, based on a pre-stored correspondence among geographic locations, wireless networks, wireless channels, and communication delays;
wherein the pre-stored correspondence is determined by: sending by the server, a PING probe packet to a test terminal located at each of the geographic locations by using each of the wireless channels for each of the wireless networks, and recording a first time of sending the PING probe packet;
receiving by the server, a PING reply packet sent from the test terminal and recording a second time of receiving the PING reply packet; and 
determining a communication delay of each of the wireless channels for each of the wireless networks at each of the geographic locations based on the first time and the second time.
However, Haines teaches the determining target wireless channel limitation (see at least Haines, [0018] disclosing that the wireless AP selection application 124 determines the geographic position of the mobile unit in response to receiving the location information from the location information from the location determining device 110, accesses the local features database 120 and selects a wireless AP associated with the geographic position of the mobile unit 102, and directs the transponder 104 to communicate with the selected wireless AP, [0039] disclosing that the transponder is capable of operating at a plurality of channels …  in Step 710 the wireless AP selection application directs the transponder to operate at a channel associated with the selected wireless AP; and [0040] disclosing that each sub-region is assigned to a corresponding wireless AP on the basis of wireless AP figure of merit, such as the transmitter power of the wireless AP, signal strength of the received wireless AP signal, bit error rate, signal-to-noise ratio, latency, the directionality of the wireless AP's antenna, or the directionality of the mobile unit's transponder antenna; and [0040]).
Haines further teaches the acquiring limitation (see at least Haines, [0017] disclosing that system 100 further comprises a non-transitory memory 116, a processor 118, and a local features database 120 stored in the memory 116 that cross-references a plurality of wireless access points (APs) to corresponding geographic locations (sub-regions); [0041] disclosing that the local features database comprises an organization of information that includes communications obstacles located in the geographic region, with wireless APs assigned to each sub-region on the basis minimizing the impact of the communications obstacles).  Haines further teaches the determining the target wireless channel … and acquiring the target wireless network … limitations (see at least Haines, [0018] disclosing that the wireless AP selection application 124 determines the geographic position of the mobile unit in response to receiving the location information from the location information from the location determining device 110, accesses the local features database 120 and selects a wireless AP associated with the geographic position of the mobile unit 102, and directs the transponder 104 to communicate with the selected wireless AP; [0039]; and [0040]).
Chen disclose the pre-stored correspondence sending limitation (see at least Chen, [0060] disclosing that the local distance determination method may be modified to allow one network device to send a ping packet which records the round trip time (e.g., based on transmit and receive timestamps) between the two network devices via the clock on the network device that sends and receives the ping. Then the one-way trip time is obtained by dividing the measured round trip time by two; and [0062] disclosing that separate roundtrip time measurements (e.g., pings) t1roundtrip and t2roundtrip are done by network infrastructure device C 608 over path 626 to network infrastructure device A 604 using different packet sizes Pl and P2).
Chen further discloses the pre-stored correspondence receiving limitation (see at least Chen, [0060] disclosing that the local distance determination method may be modified to allow one network device to send a ping packet which records the round trip time (e.g., based on transmit and receive timestamps) between the two network devices via the clock on the network device that sends and receives the ping. Then the one-way trip time is obtained by dividing the measured round trip time by two; and [0062] disclosing that separate roundtrip time measurements (e.g., pings) t1roundtrip and t2roundtrip are done by network infrastructure device C 608 over path 626 to network infrastructure device A 604 using different packet sizes Pl and P2).
Chen still further disclose the pre-stored correspondence determining limitation (see at least Chen, [0063] disclosing a roundtrip ping time, a propagation time which can be calculated as the difference between an overall path roundtrip and the roundtrip transmission time).
Heinla, Haines and Chen are analogous art to claim 1 because they are in the same field of autonomous driving technology particularly related to the communication to and from the autonomous vehicle.  Heinla is directed to autonomous mobile vehicle technology particularly related to communication to and from the vehicle (see at least Heinla, [0002]).  Haines is directed to a system and method for an autonomous vehicle to identify potential wireless access pointes (see at least Haines, [0004]). Chen is directed to distributing reference geographical locations on a network (see at least Chen, Abstract).
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of controlling the automatic driving vehicle, as disclosed in Heinla, to provide the benefit of: determining a target wireless channel with a shortest communication delay according to the current geographic location information, and acquiring a target wireless network corresponding to the target wireless channel; acquiring communication delays of respective candidate wireless channels of respective candidate wireless networks at the current geographic location, based on a pre-stored correspondence among geographic locations, wireless networks, wireless channels, and communication delays; sending by the server, a PING probe packet to a test terminal located at each of the geographic locations by using each of the wireless channels for each of the wireless networks, and recording a first time of sending the PING probe packet; receiving by the server, a PING reply packet sent from the test terminal and recording a second time of receiving the PING reply packet; and determining a communication delay of each of the wireless channels for each of the wireless networks at each of the geographic locations based on the first time and the second time, as disclosed in Haines, and Chen.  Doing so would provide the benefit of determining available communication access points based upon predetermined knowledge of the terrain surrounding the vehicle and the location of potential access points (see at least Haines, [0003]).
As per claim 6, Heinla discloses [a] remote control device for an automatic driving vehicle, comprising: a processor (see at least Heinla, [0022] disclosing that the robot 30 comprises a Graphics Processing Unit (GPU) and/or a Central Processing Unit (CPU)); and
a memory, configured to store software modules executable by the processor (see at least Heinla, [0100] Server 10 may be a cloud based server, a cluster of servers and/or a virtual server; [0101] delivery terminal 40 can be a personal computer, a laptop, a cell phone, a tablet, and/or a wearable computing device such as a watch),
wherein the processor is configured to run a program corresponding to the software modules by reading the software modules stored in the memory, the software modules (see at least Heinla, [0022]; [0100]; and  [0101]) comprising:
a receiving module, configured to receive a remote control request transmitted by an automatic driving vehicle (see at least Heinla, [0103] disclosing operator terminal 50 may communicate with the robot 30 through the server 10 … operator terminal 50 may control robot 30 in potentially hazardous settings);
a first acquiring module, configured to acquire current geographic location information of the automatic driving vehicle according to information carried by the remote control request (see at least Heinla, [0103] disclosing that the operator terminal 50 may receive data about the robot 30 regarding current location);
a first determining module, configured to determine a control instruction according to the remote control request (see at least Heinla, [0103]  disclosing that operator terminal 50 may control robot 30 in potentially hazardous settings); and
a transmitting module, configured to transmit the control instruction to the automatic driving vehicle by using the target wireless channel of the target wireless network (see at least Heinla, [0101] disclosing that Delivery terminal 40 can send request for a delivery to the server 10 specifying the time and location of the delivery. Alternatively, time and/or location information can be determined by server 10).  But Heinla does not explicitly disclose the limitation:
a second acquiring module, configured to acquire communication delays of respective candidate wireless channels of respective candidate wireless networks at the current geographic location, based on a pre-stored correspondence among geographic locations, wireless networks, wireless channels, and communication delays; and
determine a target wireless channel with a shortest communication delay from a plurality of candidate wireless channels of a plurality of candidate wireless networks according to the current geographic location information, and acquire a target wireless network corresponding to the target wireless channel; ... 
wherein the pre-stored correspondence is determined by: sending by the server, a PING probe packet to a test terminal located at each of the geographic locations by using each of the wireless channels for each of the wireless networks, and recording a first time of sending the PING probe packet; 
receiving by the server, a PING reply packet sent from the test terminal and recording a second time of receiving the PING reply packet;
and determining a communication delay of each of the wireless channels for each of the wireless networks at each of the geographic locations based on the first time and the second time.
However, Haines teaches the determining target wireless channel limitation (see at least Haines, [0018] disclosing that the wireless AP selection application 124 determines the geographic position of the mobile unit in response to receiving the location information from the location information from the location determining device 110, accesses the local features database 120 and selects a wireless AP associated with the geographic position of the mobile unit 102, and directs the transponder 104 to communicate with the selected wireless AP, [0039] disclosing that the transponder is capable of operating at a plurality of channels …  in Step 710 the wireless AP selection application directs the transponder to operate at a channel associated with the selected wireless AP; and [0040] disclosing that each sub-region is assigned to a corresponding wireless AP on the basis of wireless AP figure of merit, such as the transmitter power of the wireless AP, signal strength of the received wireless AP signal, bit error rate, signal-to-noise ratio, latency, the directionality of the wireless AP's antenna, or the directionality of the mobile unit's transponder antenna; and [0040]).
Haines further teaches the acquiring limitation (see at least Haines, [0017] disclosing that system 100 further comprises a non-transitory memory 116, a processor 118, and a local features database 120 stored in the memory 116 that cross-references a plurality of wireless access points (APs) to corresponding geographic locations (sub-regions); [0041] disclosing that the local features database comprises an organization of information that includes communications obstacles located in the geographic region, with wireless APs assigned to each sub-region on the basis minimizing the impact of the communications obstacles).  Haines further teaches the determining the target wireless channel … and acquiring the target wireless network … limitations (see at least Haines, [0018] disclosing that the wireless AP selection application 124 determines the geographic position of the mobile unit in response to receiving the location information from the location information from the location determining device 110, accesses the local features database 120 and selects a wireless AP associated with the geographic position of the mobile unit 102, and directs the transponder 104 to communicate with the selected wireless AP; [0039]; and [0040]).
Chen disclose the pre-stored correspondence sending limitation (see at least Chen, [0060] disclosing that the local distance determination method may be modified to allow one network device to send a ping packet which records the round trip time (e.g., based on transmit and receive timestamps) between the two network devices via the clock on the network device that sends and receives the ping. Then the one-way trip time is obtained by dividing the measured round trip time by two; and [0062] disclosing that separate roundtrip time measurements (e.g., pings) t1roundtrip and t2roundtrip are done by network infrastructure device C 608 over path 626 to network infrastructure device A 604 using different packet sizes Pl and P2).
Chen further discloses the pre-stored correspondence receiving limitation (see at least Chen, [0060] disclosing that the local distance determination method may be modified to allow one network device to send a ping packet which records the round trip time (e.g., based on transmit and receive timestamps) between the two network devices via the clock on the network device that sends and receives the ping. Then the one-way trip time is obtained by dividing the measured round trip time by two; and [0062] disclosing that separate roundtrip time measurements (e.g., pings) t1roundtrip and t2roundtrip are done by network infrastructure device C 608 over path 626 to network infrastructure device A 604 using different packet sizes Pl and P2).
Chen still further disclose the pre-stored correspondence determining limitation (see at least Chen, [0063] disclosing a roundtrip ping time, a propagation time which can be calculated as the difference between an overall path roundtrip and the roundtrip transmission time).
Heinla, Haines and Chen are analogous art to claim 6 because they are in the same field of autonomous driving technology particularly related to the communication to and from the autonomous vehicle.  Heinla is directed to autonomous mobile vehicle technology particularly related to communication to and from the vehicle (see at least Heinla, [0002]).  Haines is directed to a system and method for an autonomous vehicle to identify potential wireless access pointes (see at least Haines, [0004]). Chen is directed to distributing reference geographical locations on a network (see at least Chen, Abstract).
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of controlling the automatic driving vehicle, as disclosed in Heinla, to provide the benefit of: determining a target wireless channel with a shortest communication delay according to the current geographic location information, and acquiring a target wireless network corresponding to the target wireless channel; acquiring communication delays of respective candidate wireless channels of respective candidate wireless networks at the current geographic location, based on a pre-stored correspondence among geographic locations, wireless networks, wireless channels, and communication delays; sending by the server, a PING probe packet to a test terminal located at each of the geographic locations by using each of the wireless channels for each of the wireless networks, and recording a first time of sending the PING probe packet; receiving by the server, a PING reply packet sent from the test terminal and recording a second time of receiving the PING reply packet; and determining a communication delay of each of the wireless channels for each of the wireless networks at each of the geographic locations based on the first time and the second time, as disclosed in Haines, and Chen.  Doing so would provide the benefit of determining available communication access points based upon predetermined knowledge of the terrain surrounding the vehicle and the location of potential access points (see at least Haines, [0003]).
As per claim 11, Heinla teaches [a] non-transitory computer readable storage medium having a computer program stored thereon (see at least Heinla, [0022] disclosing that the robot 30 comprises a Graphics Processing Unit (GPU) and/or a Central Processing Unit (CPU)),
wherein when the computer program is executed by a processor, a remote control method for an automatic driving vehicle is implemented, the computer program (see at least Heinla, [0100] Server 10 may be a cloud based server, a cluster of servers and/or a virtual server; [0101] delivery terminal 40 can be a personal computer, a laptop, a cell phone, a tablet, and/or a wearable computing device such as a watch) comprising:
program codes causing receiving a remote control request transmitted by an automatic driving vehicle (see at least Heinla, [0103] disclosing operator terminal 50 may communicate with the robot 30 through the server 10 … operator terminal 50 may control robot 30 in potentially hazardous settings);
program codes causing acquiring current geographic location information of the automatic driving vehicle according to information carried by the remote control request (see at least Heinla, [0103] disclosing that the operator terminal 50 may receive data about the robot 30 regarding current location);
program codes causing determining a control instruction according to the remote control request (see at least Heinla, [0103]  disclosing that operator terminal 50 may control robot 30 in potentially hazardous settings); and
program codes causing transmitting the control instruction to the automatic driving vehicle by using the target wireless channel of the target wireless network (see at least Heinla, [0101] disclosing that Delivery terminal 40 can send request for a delivery to the server 10 specifying the time and location of the delivery. Alternatively, time and/or location information can be determined by server 10).  But Heinla does not explicitly disclose the following limitations:
program codes causing acquiring communication delays of respective candidate wireless channels of respective candidate wireless networks at the current geographic location, based on a pre-stored correspondence among geographic locations, wireless networks, wireless channels, and communication delays;
 program codes causing determining a target wireless channel with a shortest communication delay from a plurality of candidate wireless channels of a plurality of candidate wireless networks according to the current geographic location information, and acquiring a target wireless network corresponding to the target wireless channel; ...
wherein the pre-stored correspondence is determined by: sending by the server, a PING probe packet to a test terminal located at each of the geographic locations by using each of the wireless channels for each of the wireless networks, and recording a first time of sending the PING probe packet;
receiving by the server, a PING reply packet sent from the test terminal and recording a second time of receiving the PING reply packet; and
determining a communication delay of each of the wireless channels for each of the wireless networks at each of the geographic locations based on the first time and the second time.
However, Haines teaches the determining target wireless channel limitation (see at least Haines, [0018] disclosing that the wireless AP selection application 124 determines the geographic position of the mobile unit in response to receiving the location information from the location information from the location determining device 110, accesses the local features database 120 and selects a wireless AP associated with the geographic position of the mobile unit 102, and directs the transponder 104 to communicate with the selected wireless AP, [0039] disclosing that the transponder is capable of operating at a plurality of channels …  in Step 710 the wireless AP selection application directs the transponder to operate at a channel associated with the selected wireless AP; and [0040] disclosing that each sub-region is assigned to a corresponding wireless AP on the basis of wireless AP figure of merit, such as the transmitter power of the wireless AP, signal strength of the received wireless AP signal, bit error rate, signal-to-noise ratio, latency, the directionality of the wireless AP's antenna, or the directionality of the mobile unit's transponder antenna; and [0040]).
Haines further teaches the acquiring limitation (see at least Haines, [0017] disclosing that system 100 further comprises a non-transitory memory 116, a processor 118, and a local features database 120 stored in the memory 116 that cross-references a plurality of wireless access points (APs) to corresponding geographic locations (sub-regions); [0041] disclosing that the local features database comprises an organization of information that includes communications obstacles located in the geographic region, with wireless APs assigned to each sub-region on the basis minimizing the impact of the communications obstacles).  Haines further teaches the determining the target wireless channel … and acquiring the target wireless network … limitations (see at least Haines, [0018] disclosing that the wireless AP selection application 124 determines the geographic position of the mobile unit in response to receiving the location information from the location information from the location determining device 110, accesses the local features database 120 and selects a wireless AP associated with the geographic position of the mobile unit 102, and directs the transponder 104 to communicate with the selected wireless AP; [0039]; and [0040]).
Chen disclose the pre-stored correspondence sending limitation (see at least Chen, [0060] disclosing that the local distance determination method may be modified to allow one network device to send a ping packet which records the round trip time (e.g., based on transmit and receive timestamps) between the two network devices via the clock on the network device that sends and receives the ping. Then the one-way trip time is obtained by dividing the measured round trip time by two; and [0062] disclosing that separate roundtrip time measurements (e.g., pings) t1roundtrip and t2roundtrip are done by network infrastructure device C 608 over path 626 to network infrastructure device A 604 using different packet sizes Pl and P2).
Chen further discloses the pre-stored correspondence receiving limitation (see at least Chen, [0060] disclosing that the local distance determination method may be modified to allow one network device to send a ping packet which records the round trip time (e.g., based on transmit and receive timestamps) between the two network devices via the clock on the network device that sends and receives the ping. Then the one-way trip time is obtained by dividing the measured round trip time by two; and [0062] disclosing that separate roundtrip time measurements (e.g., pings) t1roundtrip and t2roundtrip are done by network infrastructure device C 608 over path 626 to network infrastructure device A 604 using different packet sizes Pl and P2).
Chen still further disclose the pre-stored correspondence determining limitation (see at least Chen, [0063] disclosing a roundtrip ping time, a propagation time which can be calculated as the difference between an overall path roundtrip and the roundtrip transmission time).
Heinla, Haines and Chen are analogous art to claim 11 because they are in the same field of autonomous driving technology particularly related to the communication to and from the autonomous vehicle.  Heinla is directed to autonomous mobile vehicle technology particularly related to communication to and from the vehicle (see at least Heinla, [0002]).  Haines is directed to a system and method for an autonomous vehicle to identify potential wireless access pointes (see at least Haines, [0004]). Chen is directed to distributing reference geographical locations on a network (see at least Chen, Abstract).
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of controlling the automatic driving vehicle, as disclosed in Heinla, to provide the benefit of: determining a target wireless channel with a shortest communication delay according to the current geographic location information, and acquiring a target wireless network corresponding to the target wireless channel; acquiring communication delays of respective candidate wireless channels of respective candidate wireless networks at the current geographic location, based on a pre-stored correspondence among geographic locations, wireless networks, wireless channels, and communication delays; sending by the server, a PING probe packet to a test terminal located at each of the geographic locations by using each of the wireless channels for each of the wireless networks, and recording a first time of sending the PING probe packet; receiving by the server, a PING reply packet sent from the test terminal and recording a second time of receiving the PING reply packet; and determining a communication delay of each of the wireless channels for each of the wireless networks at each of the geographic locations based on the first time and the second time, as disclosed in Haines, and Chen.  Doing so would provide the benefit of determining available communication access points based upon predetermined knowledge of the terrain surrounding the vehicle and the location of potential access points (see at least Haines, [0003]).
Claims 2, 4, 7, 9, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Heinla, Haines and Chen as applied to claims 1, 6 and 11 above, and further in view of U.S. Patent Publication No. 2017/0223712 to Stephens et al. (hereafter Stephens).
As per claim 2, Heinla discloses all of the limitations of claim 1, as discussed above. Heinla further teaches acquiring the target wireless channel with the shortest communication delay from the plurality of candidate wireless channels of the plurality of candidate wireless networks according to the current geographic location information … , and acquiring the target wireless network corresponding to the target wireless channel (see at least Heinla, [0021]; [0022]).  
Chen further discloses receiv[ing] by the server that communications with the automatic driving vehicle via wireless networks (see at least Chen, [0038] disclosing root reference server 116 ... And that geolocation information may be disseminated to infrastructure device <interpreted as the automatic driving vehicle> or network devices via the root server 116; [0060]).  But neither Heinla, Haines nor Chen explicitly disclose the following limitations:
acquiring a third time when the remote control request ... ; and
acquiring the target wireless channel … according to … the third time … .
However, Stephens discloses acquiring a third time of the remote control request, and acquiring the target wireless channel … according to the receiving time (see at least Stephens, [0466] disclosing that in some embodiments terminals may be utilized for voting; [0467] disclosing metadata may be associated with the votes and transmitted alongside the votes, such as location data, time of vote, identity of voter. Therefore, Stephens discloses a third time of the request). 
Heinla, Haines, Chen and Stephens are analogous art to claim 2 because they are in the same field of autonomous driving technology particularly related to the communication to and from the autonomous vehicle.  Heinla is directed to autonomous mobile vehicle technology particularly related to communication to and from the vehicle (see at least Heinla, [0002]).  Haines is directed to a system and method for an autonomous vehicle to identify potential wireless access pointes (see at least Haines, [0004]).  Chen is directed to distributing reference geographical locations on a network (see at least Chen, Abstract).  Stephens is directed to systems and methods for communication for radio or wireless communications between autonomous robots and networks (see at least Stephens, [0001], [0042], and [0121]).
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of controlling the automatic driving vehicle, as disclosed in the combination of Heinla, Haines and Chen, to provide the benefit of acquiring a receiving time of the remote control request and acquiring the target wireless channel with the shortest communication delay from the plurality of candidate wireless channels of the plurality of candidate wireless networks according to the current geographic location information and the receiving time, as disclosed in Stephens.  Doing so would provide the benefit of robustness in view of potential issues, such as signal latency and provide for accurate transmission and improve accuracy and reliability (see at least Stephens, [0008], [0467]).
As per claim 4, the combination of Heinla, Haines, Chen and Stephens disclose all the limitations of claim 2, as discussed above.  Haines discloses acquiring the target wireless channel with the shortest communication delay according to communication delays corresponding to respective candidate wireless channels, and determining the target wireless network corresponding to the target wireless channel (see at least Haines, [0018] accesses the local features database 120 and selects a wireless AP associated with the geographic position of the mobile unit 102, and directs the transponder 104 to communicate with the selected wireless AP; [0039] [0040]).  
Stephens further discloses the limitation determining communication delays corresponding to respective candidate wireless channels of respective candidate wireless networks, ... (see at least Stephens, Fig. 17A showing GPS clock, and GS Timing synchronization; [0467] for the time).
Chen still further discloses the limitation determining communication delays ... according to the third time and the current geographic location information. (see at least Chen, [0060]; [0062]; and [0063]).
As per claim 7, the combination of Heinla Haines, and Chen discloses all of the limitations of claim 6, as discussed above. Heinla further teaches a second determining module, configured to acquire the target wireless channel with the shortest communication delay from the plurality of candidate wireless channels of the plurality of candidate wireless networks according to the current geographic location information … , and acquire the target wireless network corresponding to the target wireless channel (see at least Heinla, [0021]; [0022]).  
Chen further discloses a third acquiring module ...  receiv[ing] by the server that communications with the automatic driving vehicle via wireless networks (see at least Chen, [0038] disclosing root reference server 116 ... And that geolocation information may be disseminated to infrastructure device <interpreted as the automatic driving vehicle> or network devices via the root server 116; [0060]).  But neither Heinla, Haines nor Chen explicitly disclose the following limitations:
acquire a third time when the remote control request ... ; and
acquire the target wireless channel … according to … the third time … .
However, Stephens discloses acquiring a third time of the remote control request, and acquiring the target wireless channel … according to the receiving time (see at least Stephens, [0466] disclosing that in some embodiments terminals may be utilized for voting; [0467] disclosing metadata may be associated with the votes and transmitted alongside the votes, such as location data, time of vote, identity of voter. Therefore, Stephens discloses a third time of the request). 
Heinla, Haines, Chen and Stephens are analogous art to claim 7 because they are in the same field of autonomous driving technology particularly related to the communication to and from the autonomous vehicle.  Heinla is directed to autonomous mobile vehicle technology particularly related to communication to and from the vehicle (see at least Heinla, [0002]).  Haines is directed to a system and method for an autonomous vehicle to identify potential wireless access pointes (see at least Haines, [0004]).  Chen is directed to distributing reference geographical locations on a network (see at least Chen, Abstract).  Stephens is directed to systems and methods for communication for radio or wireless communications between autonomous robots and networks (see at least Stephens, [0001], [0042], and [0121]).
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of controlling the automatic driving vehicle, as disclosed in the combination of Heinla, Haines and Chen, to provide the benefit of acquiring a receiving time of the remote control request and acquiring the target wireless channel with the shortest communication delay from the plurality of candidate wireless channels of the plurality of candidate wireless networks according to the current geographic location information and the receiving time, as disclosed in Stephens.  Doing so would provide the benefit of robustness in view of potential issues, such as signal latency and provide for accurate transmission and improve accuracy and reliability (see at least Stephens, [0008], [0467]).
As per claim 9, the combination of Heinla, Haines, Chen and Stephens disclose all the limitations of claim 2, as discussed above.  Haines discloses acquire the target wireless channel with the shortest communication delay according to communication delays corresponding to respective candidate wireless channels, and determine the target wireless network corresponding to the target wireless channel (see at least Haines, [0018] accesses the local features database 120 and selects a wireless AP associated with the geographic position of the mobile unit 102, and directs the transponder 104 to communicate with the selected wireless AP; [0039] [0040]).  
Stephens further discloses the limitation determining communication delays corresponding to respective candidate wireless channels of respective candidate wireless networks, ... (see at least Stephens, Fig. 17A showing GPS clock, and GS Timing synchronization; [0467] for the time).
Chen still further discloses the limitation determining communication delays ... according to the third time and the current geographic location information. (see at least Chen, [0060]; [0062]; and [0063]).
As per claim 12, Heinla discloses all of the limitations of claim 11, as discussed above. Heinla further teaches program codes causing acquiring the target wireless channel with the shortest communication delay from the plurality of candidate wireless channels of the plurality of candidate wireless networks according to the current geographic location information … , and acquiring the target wireless network corresponding to the target wireless channel (see at least Heinla, [0021]; [0022]).  
Chen further discloses receiv[ing] by the server that communications with the automatic driving vehicle via wireless networks (see at least Chen, [0038] disclosing root reference server 116 ... And that geolocation information may be disseminated to infrastructure device <interpreted as the automatic driving vehicle> or network devices via the root server 116; [0060]).  But neither Heinla, Haines nor Chen explicitly disclose the following limitations:
acquiring a third time when the remote control request ... ; and
acquiring the target wireless channel … according to … the third time … .
However, Stephens discloses acquiring a third time of the remote control request, and acquiring the target wireless channel … according to the receiving time (see at least Stephens, [0466] disclosing that in some embodiments terminals may be utilized for voting; [0467] disclosing metadata may be associated with the votes and transmitted alongside the votes, such as location data, time of vote, identity of voter. Therefore, Stephens discloses a third time of the request). 
Heinla, Haines, Chen and Stephens are analogous art to claim 12 because they are in the same field of autonomous driving technology particularly related to the communication to and from the autonomous vehicle.  Heinla is directed to autonomous mobile vehicle technology particularly related to communication to and from the vehicle (see at least Heinla, [0002]).  Haines is directed to a system and method for an autonomous vehicle to identify potential wireless access pointes (see at least Haines, [0004]).  Chen is directed to distributing reference geographical locations on a network (see at least Chen, Abstract).  Stephens is directed to systems and methods for communication for radio or wireless communications between autonomous robots and networks (see at least Stephens, [0001], [0042], and [0121]).
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of controlling the automatic driving vehicle, as disclosed in the combination of Heinla, Haines and Chen, to provide the benefit of acquiring a receiving time of the remote control request and acquiring the target wireless channel with the shortest communication delay from the plurality of candidate wireless channels of the plurality of candidate wireless networks according to the current geographic location information and the receiving time, as disclosed in Stephens.  Doing so would provide the benefit of robustness in view of potential issues, such as signal latency and provide for accurate transmission and improve accuracy and reliability (see at least Stephens, [0008], [0467]).
As per claim 14, the combination of Heinla, Haines, Chen and Stephens discloses all of the limitations of claims 12, as discussed above.  Haines discloses program codes causing acquiring the target wireless channel with the shortest communication delay according to communication delays corresponding to respective candidate wireless channels, and determining the target wireless network corresponding to the target wireless channel (see at least Haines, [0018] accesses the local features database 120 and selects a wireless AP associated with the geographic position of the mobile unit 102, and directs the transponder 104 to communicate with the selected wireless AP; [0039] [0040]).  
Stephens further discloses the limitation program codes causing determining communication delays corresponding to respective candidate wireless channels of respective candidate wireless networks, ... (see at least Stephens, Fig. 17A showing GPS clock, and GS Timing synchronization; [0467] for the time).
Chen still further discloses the limitation determining communication delays ... according to the third time and the current geographic location information. (see at least Chen, [0060]; [0062]; and [0063]).
Claims 5, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Heinla, Haines, and Chen as applied to claims 1, 6 and 11 above, and further in view of U.S. Patent Publication Number 2015/0126148 to Hong.
As per claim 5, the combination of Heinla, Haines, and Chen disclose all of the limitations of claim 5, as discussed above.  Haines discloses the following limitations:
before transmitting the control instruction to the automatic driving vehicle by using the target wireless channel of the target wireless network, the method further comprises: acquiring priorities corresponding to N target wireless networks, where N is a positive integer greater than one ... (see at least Haines, ([0017] disclosing that system 100 further comprises a non-transitory memory 116, a processor 118, and a local features database 120 stored in the memory 116 that cross-references a plurality of wireless access points (APs) to corresponding geographic locations (sub-regions); [0018]), 
acquiring a target wireless network with a highest priority according to the priorities corresponding to the N target wireless networks, and taking the target wireless network with the highest priority as the target wireless network (see at least Haines, [0018] accesses the local features database 120 and selects a wireless AP associated with the geographic position of the mobile unit 102, and directs the transponder 104 to communicate with the selected wireless AP; [0039]; and [0040]); and
acquiring a wireless channel corresponding to the target wireless network with the highest priority as the target wireless channel (see at least Haines, [0018]; [0039]; and  [0040]).
But neither Heinla, Haines, nor Chen explicitly disclose the following limitation: 
wherein the priority of each of the target wireless networks is determined based on a historical usage number of each of the target wireless networks ...
However, Hong discloses this limitation (see at least Hong, [0034] disclosing that record usage of any network access point.  And further that as the mobile device 20 travels, the mobile device 20 may also access WI-FI.RTM. hotspot routers, BLUETOOTH.RTM. links, and other network access points. Exemplary embodiments may thus record the usage information 38 of any network access point encounter during the travel. Indeed, exemplary embodiments may report the transaction records 34 associated with any router, modem, switch, or any other access point. Exemplary embodiments may sort the transaction records 34 and sum the usage information 38, for each access point, during the home hours 140 and/or during the work hours 144. Exemplary embodiments may rank 124 the usage to reveal the user's home location 50 during the home hours 140. Exemplary embodiments may also rank 124 the time 160 of work usage to reveal the user's work location 142 during the work hours 144. Exemplary embodiments may thus sort and sum the usage of any access point).
Heinla, Haines, Chen and Hong are analogous art to claim 5 because they are in the same field of autonomous driving technology particularly related to the communication to and from the autonomous vehicle.  Heinla is directed to autonomous mobile vehicle technology particularly related to communication to and from the vehicle (see at least Heinla, [0002]).  Haines is directed to a system and method for an autonomous vehicle to identify potential wireless access pointes (see at least Haines, [0004]).  Chen is directed to distributing reference geographical locations on a network (see at least Chen, Abstract).  Hong is directed to methods, systems and products that determine home locations of mobile devices (see at least Hong, Abstract).
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of controlling the automatic driving vehicle, as disclosed in Heinla, Haines and Chen, to provide the benefit of, determining the priority of each of the target wireless networks based on a historical usage number of each of the target wireless networks, as disclosed in Hong.  Doing so would provide the benefit of determining the usage and times of usage for base stations and access points (see at least Hong, [0026], [0035], [0037]).
As per claim 10, the combination of Heinla, Haines, and Chen disclose all of the limitations of claim 6, as discussed above.  Haines discloses the following limitations:
a fourth acquiring module, configured to acquire priorities corresponding to N target wireless networks, where N is a positive integer greater than one ... (see at least Haines, ([0017] disclosing that system 100 further comprises a non-transitory memory 116, a processor 118, and a local features database 120 stored in the memory 116 that cross-references a plurality of wireless access points (APs) to corresponding geographic locations (sub-regions); [0018]), 
a fifth acquiring module, configured to acquire the target wireless network with a highest priority according to the priorities corresponding to the N target wireless networks, and taking the target wireless network with the highest priority as the target wireless network (see at least Haines, [0018] accesses the local features database 120 and selects a wireless AP associated with the geographic position of the mobile unit 102, and directs the transponder 104 to communicate with the selected wireless AP; [0039]; and [0040]); and
a sixth acquiring module configured to acquire a wireless channel corresponding to the target wireless network with the highest priority as the target wireless channel (see at least Haines, [0018]; [0039]; and  [0040]).
But neither Heinla, Haines, nor Chen explicitly disclose the following limitation: 
wherein the priority of each of the target wireless networks is determined based on a historical usage number of each of the target wireless networks ...
However, Hong discloses this limitation (see at least Hong, [0034] disclosing that record usage of any network access point.  And further that as the mobile device 20 travels, the mobile device 20 may also access WI-FI.RTM. hotspot routers, BLUETOOTH.RTM. links, and other network access points. Exemplary embodiments may thus record the usage information 38 of any network access point encounter during the travel. Indeed, exemplary embodiments may report the transaction records 34 associated with any router, modem, switch, or any other access point. Exemplary embodiments may sort the transaction records 34 and sum the usage information 38, for each access point, during the home hours 140 and/or during the work hours 144. Exemplary embodiments may rank 124 the usage to reveal the user's home location 50 during the home hours 140. Exemplary embodiments may also rank 124 the time 160 of work usage to reveal the user's work location 142 during the work hours 144. Exemplary embodiments may thus sort and sum the usage of any access point).
Heinla, Haines, Chen and Hong are analogous art to claim 10 because they are in the same field of autonomous driving technology particularly related to the communication to and from the autonomous vehicle.  Heinla is directed to autonomous mobile vehicle technology particularly related to communication to and from the vehicle (see at least Heinla, [0002]).  Haines is directed to a system and method for an autonomous vehicle to identify potential wireless access pointes (see at least Haines, [0004]).  Chen is directed to distributing reference geographical locations on a network (see at least Chen, Abstract).  Hong is directed to methods, systems and products that determine home locations of mobile devices (see at least Hong, Abstract).
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of controlling the automatic driving vehicle, as disclosed in Heinla, Haines and Chen, to provide the benefit of, determining the priority of each of the target wireless networks based on a historical usage number of each of the target wireless networks, as disclosed in Hong.  Doing so would provide the benefit of determining the usage and times of usage for base stations and access points (see at least Hong, [0026], [0035], [0037]).
As per claim 15, the combination of Heinla, Haines, and Chen disclose all of the limitations of claim 11, as discussed above.  Heinla discloses the limitation:
program codes causing transmitting the control instruction to the automatic driving vehicle using that wireless channel ... (see at least Heinla, [0101] disclosing that delivery terminal 40 can send request for a delivery to the server 10 specifying the time and location of the delivery. Alternatively, time and/or location information can be determined by server 10).
Haines further discloses the following limitations:
program codes causing acquiring priorities corresponding to N target wireless networks, where N is a positive integer greater than one ... (see at least Haines, ([0017] disclosing that system 100 further comprises a non-transitory memory 116, a processor 118, and a local features database 120 stored in the memory 116 that cross-references a plurality of wireless access points (APs) to corresponding geographic locations (sub-regions); [0018]), 
program codes causing acquiring a target wireless network with a highest priority according to the priorities corresponding to the N target wireless networks, and taking the target wireless network with the highest priority as the target wireless network (see at least Haines, [0018] accesses the local features database 120 and selects a wireless AP associated with the geographic position of the mobile unit 102, and directs the transponder 104 to communicate with the selected wireless AP; [0039]; and [0040]); 
program codes causing transmitting the control instruction to the automatic driving vehicle by using the wireless channel corresponding to the target wireless network with the highest priority as the target wireless channel
program codes causing acquiring a wireless channel corresponding to the target wireless network with the highest priority as the target wireless channel (see at least Haines, [0018]; [0039]; and  [0040]).
But neither Heinla, Haines, nor Chen explicitly disclose the following limitation: wherein the priority of each of the target wireless networks is determined based on a historical usage number of each of the target wireless networks ... .
However, Hong discloses this limitation (see at least Hong, [0034] disclosing that record usage of any network access point.  And further that as the mobile device 20 travels, the mobile device 20 may also access WI-FI.RTM. hotspot routers, BLUETOOTH.RTM. links, and other network access points. Exemplary embodiments may thus record the usage information 38 of any network access point encounter during the travel. Indeed, exemplary embodiments may report the transaction records 34 associated with any router, modem, switch, or any other access point. Exemplary embodiments may sort the transaction records 34 and sum the usage information 38, for each access point, during the home hours 140 and/or during the work hours 144. Exemplary embodiments may rank 124 the usage to reveal the user's home location 50 during the home hours 140. Exemplary embodiments may also rank 124 the time 160 of work usage to reveal the user's work location 142 during the work hours 144. Exemplary embodiments may thus sort and sum the usage of any access point).
Heinla, Haines, Chen and Hong are analogous art to claim 15 because they are in the same field of autonomous driving technology particularly related to the communication to and from the autonomous vehicle.  Heinla is directed to autonomous mobile vehicle technology particularly related to communication to and from the vehicle (see at least Heinla, [0002]).  Haines is directed to a system and method for an autonomous vehicle to identify potential wireless access pointes (see at least Haines, [0004]).  Chen is directed to distributing reference geographical locations on a network (see at least Chen, Abstract).  Hong is directed to methods, systems and products that determine home locations of mobile devices (see at least Hong, Abstract).
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of controlling the automatic driving vehicle, as disclosed in Heinla, Haines and Chen, to provide the benefit of, determining the priority of each of the target wireless networks based on a historical usage number of each of the target wireless networks, as disclosed in Hong.  Doing so would provide the benefit of determining the usage and times of usage for base stations and access points (see at least Hong, [0026], [0035], [0037]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M. BRADY III whose telephone number is (571)272-7458. The examiner can normally be reached Monday - Friday 8:00 am - 5;30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313) 446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PATRICK M. BRADY III
Examiner
Art Unit 3666



/PATRICK M BRADY/         Examiner, Art Unit 3666   

/ANNE MARIE ANTONUCCI/         Supervisory Patent Examiner, Art Unit 3666